      Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


ROBERT VANDERPLOEG,                           )
                                              )
                              Plaintiff,      )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
AMERICAN FOOD, LLC,                           )
                                              )
                              Defendant.      )


                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, AMERICAN FOOD, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                  1
      Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 2 of 13




        4.       Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.       Defendant, AMERICAN FOOD, LLC (hereinafter “AMERICAN FOOD, LLC”),

is a Texas limited liability corporation that transacts business in the State of Texas and within

this judicial district.

        8.       Defendant, AMERICAN FOOD, LLC, may be properly served with process for

service via its registered agent, to wit:       c/o Mustaqbhai Momin, Registered Agent, 1215

Coleridge Street, Sugar Land, TX 77479.

                                   FACTUAL ALLEGATIONS

        9.       On or about January 28, 2021, Plaintiff was a customer at “Popeye’s Louisiana

Kitchen” a business located at 14266 Gulf Freeway, Houston, TX 77034, referenced herein as

“Popeye’s”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also

attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

        10.      Plaintiff lives 8 miles from the Property.



                                                   2
      Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 3 of 13




       11.     PRESUIT NOTICE:              On March 15, 2021, Plaintiff mailed via certified

mail/return receipt requested a pre-suit notice of the violations and his intent to file this lawsuit if

a settlement could not be reached to resolve the claim prior to filing this Complaint. See Pre-suit

letter attached as Exhibit 3. Also attached is the return receipt showing receipt of the presuit

letter of March 22, 2021. See Signature card and USPS Tracking Sheet attached as Exhibit 4.

       12.     Defendant, AMERICAN FOOD, LLC, is the owner or co-owner of the real

property and improvements that Popeye’s is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       13.     Plaintiff’s access to the business(es) located 14266 Gulf Freeway, Houston, TX

77034, Harris County Property Appraiser’s account number 122460010001 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant,

AMERICAN FOOD, LLC, is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Property, including those set forth in this Complaint.

       14.     Defendant, AMERICAN FOOD, LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, AMERICAN FOOD, LLC, and the tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       15.     Plaintiff has visited the Property at least once before as a customer and advocate



                                                   3
      Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 4 of 13




for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          19.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,


                                                    4
      Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 5 of 13




               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).



                                                 5
      Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 6 of 13




       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property is comprised of multiple buildings served by a single parking lot.

All of the buildings on the Property are public accommodations.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or



                                                 6
      Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 7 of 13




accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        30.     Defendant, AMERICAN FOOD, LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        31.     Defendant, AMERICAN FOOD, LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, AMERICAN FOOD, LLC, is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     One accessible parking space is missing an identification sign in violation of

                Section 502.6 of the 2010 ADAAG standards. This violation would make it

                difficult for Plaintiff to locate an accessible parking space.

        (ii)    Both accessible parking spaces have a slope in excess of 1:48 in violation of

                Section 502.4 of the 2010 ADAAG standards and are not level. This violation



                                                   7
Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 8 of 13




         would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

         while parked at the Property.

 (iii)   The access aisle to the accessible parking space is not level due to the presence of

         an accessible ramp in the access aisle in violation of Section 502.4 of the 2010

         ADAAG standards. This violation would make it dangerous and difficult for

         Plaintiff to exit and enter their vehicle while parked at the Property.

 (iv)    The accessible curb ramp is improperly protruding into the access aisle of the

         accessible parking space in violation of Section 406.5 of the 2010 ADAAG

         Standards. This violation would make it difficult and dangerous for Plaintiff to

         exit/enter their vehicle.

 (v)     The accessible ramp side flares have a slope in excess of 1:10 in violation of

         Section 406.3 of the 2010 ADAAG standards. This violation would make it

         dangerous and difficult for Plaintiff to access the units of the Property.

 (vi)    The accessible parking space is not level due to the presence of accessible ramp

         side flares in the accessible parking space in violation of Sections 502.4 and 406.5

         of the 2010 ADAAG standards. This violation would make it dangerous and

         difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

 (vii)   One accessible parking space has a cross-slope in excess of 1:48 in violation of

         Section 502.4 of the 2010 ADAAG standards and is not level. This violation

         would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

         while parked at the Property.




                                            8
Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 9 of 13




 (viii)   The Property lacks an accessible route from the sidewalk to the accessible

          entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

          violation would make it difficult for Plaintiff to access the units of the Property.

 (ix)     The vertical reach to the soda dispensers exceeds the maximum allowable height

          of 48 (forty-eight) inches above the finish floor or ground in violation of Section

          308.3.1 of the ADAAG standards. This violation would make it difficult for

          Plaintiff to property utilize public features of the Property.

 (x)      Defendant fails to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

 RESTROOMS

 (i)      The height of coat hook located in accessible restroom stall is above 48 (forty-

          eight) inches from the finished floor in violation of Section 308.2.1 of the 2010

          ADAAG standards. This would make it difficult for Plaintiff and/or any disabled

          individual to utilize the restroom facilities.

 (ii)     The door hardware of the bathroom entrance has operable parts which require

          tight grasping, pinching or twisting of the wrist in violation of Section 309.4 of

          the 2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

          disabled individual to utilize the restroom facilities.

 (iii)    The actionable mechanism of the paper towel dispenser in the restroom is located

          above 48 inches from the finished floor which is outside the prescribed vertical

          reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This

          would make it difficult for Plaintiff and/or any disabled individual to safely utilize

          the restroom facilities.



                                             9
     Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 10 of 13




       (iv)    The soap dispenser in the restroom is located outside the prescribed vertical reach

               ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This would

               make it difficult for Plaintiff and/or any disabled individual to safely utilize the

               restroom facilities.

       (v)     The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

               are not insulated or configured to protect against contact in violation of Section

               606.5 of the 2010 ADAAG standards. This would make it difficult for Plaintiff

               and/or any disabled individual to safely utilize the restroom facilities.

       (xi)    The restrooms have grab bars adjacent to the commode which are not in

               compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

               missing. This would make it difficult for Plaintiff and/or any disabled individual

               to safely utilize the restroom facilities.

       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       34.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       35.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of



                                                  10
     Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 11 of 13




the modifications are relatively low.

       38.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

AMERICAN FOOD, LLC, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of the Property is $520,559.00.

       39.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because it is operated by

Popeye’s, a global fast food chain with thousands of restaurants.

       40.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       41.       Upon information and good faith belief, the Property has been altered since 2010.

       42.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

AMERICAN FOOD, LLC, is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       44.       Plaintiff’s requested relief serves the public interest.

       45.       The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, AMERICAN FOOD, LLC.



                                                   11
    Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 12 of 13




         46.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, AMERICAN FOOD, LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         47.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

AMERICAN FOOD, LLC, to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, AMERICAN FOOD, LLC, in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, AMERICAN

               FOOD, LLC, from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, AMERICAN FOOD, LLC, to

               (i) remove the physical barriers to access and (ii) alter the Property to make it

               readily accessible to and useable by individuals with disabilities to the extent

               required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                12
Case 4:21-cv-01127 Document 1 Filed on 04/06/21 in TXSD Page 13 of 13




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: April 6, 2021.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        13
